Citation Nr: 1031194	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of frostbite of the left upper extremity.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of frostbite of the right upper extremity.

3.  Entitlement to a rating in excess of 10 percent for residuals 
of frostbite of the left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for residuals 
of frostbite of the right lower extremity.

5.  Whether the April 1952 rating decision denying service 
connection for a skin disorder and a psychiatric disorder was 
based upon clear and unmistakable error (CUE).





REPRESENTATION

Appellant represented by:	Jeffrey Moffatt, Esq.


WITNESS AT HEARING ON APPEAL

Appellant's Representative


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to December 
1947 and from September 1950 to November 1951.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
May 2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

The Board notes that in the May 2007 rating decision, the RO also 
denied the application to reopen the claim of service connection 
for hyperhidrosis, palmar et plantar, and also denied the claim 
for an earlier effective date for the grant of service connection 
for a psychiatric disorder.  In July 2007, the Veteran submitted 
what the Board considers to be a notice of disagreement with the 
May 2007 rating decision.  A Statement of the Case was not issued 
concerning these issues and this will be addressed in the Remand 
section.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

During the course of the appeal, the Board notes that the Veteran 
has raised a claim of entitlement to an earlier effective date 
for the grant of service connection and compensation for 
residuals of frostbite of the upper and lower extremities.    See 
January 2010 Board hearing, and statements from 2006-2007.  This 
issue is not ready for appellate review and is referred to 
the Agency of Original Jurisdiction for appropriate 
action.

The issue to reopen the claim of service connection for 
hyperhidrosis, palmar et plantar, and also the claim for an 
earlier effective date for the grant of service connection for a 
psychiatric disorder are being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of frostbite of his upper and lower 
extremities is manifested by pain, recurrent fungal infections 
(nail abnormalities), and lack of hair growth; there is no 
objective evidence of numbness, cold sensitivity, tissue loss, 
color changes, hyperhidrosis, or locally impaired sensation.

2.  The Veteran has not identified with specificity an error of 
fact or law in the April 1952 rating decision that compels a 
conclusion, to which reasonable minds could not differ, that the 
results would have been manifestly different.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for 
residuals of frostbite of the left upper extremity have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7122 (2009).

2.  The criteria for a rating of 20 percent, but no higher, for 
residuals of frostbite of the right upper extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7122 
(2009).

3.  The criteria for a rating of 20 percent, but no higher, for 
residuals of frostbite of the left lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7122 (2009).

4.  The criteria for a rating of 20 percent, but no higher, for 
residuals of frostbite of the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7122 
(2009).

5.  The Veteran has failed to raise a valid claim of clear and 
unmistakable error (CUE) in the April 1952 decision that denied 
service connection for a skin disorder and a psychiatric 
disorder.  38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

As an initial matter, the Board notes that the VCAA and its 
implementing regulations are not applicable to CUE claims.  See 
Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); see also VAOPGCPREC 12-2001 at para. 7 
(July 6, 2001) (VA does not have "a duty to develop" in CUE 
claims because "there is nothing further that could be 
developed").  As noted in Livesay, CUE claims are not 
conventional appeals but instead are requests for revision of 
previous decisions.  Claims based on CUE are fundamentally 
different from any other kind of action in the VA adjudicative 
process.  A litigant alleging CUE is not pursuing a claim for 
benefits but is instead collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178- 179.  Moreover, a litigant alleging 
CUE has the burden of establishing such error on the basis of the 
evidence of record at the time of the challenged decision.  Id.

With respect to the increased rating claims, in letters dated in 
December 2006, August 2007, and September 2008, the RO provided 
notice to the Veteran regarding what information and evidence is 
needed to substantiate his claims, as well as what information 
and evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the December 
2006 notice letter informed the Veteran as to disability ratings 
and effective dates.

Because the notice pursuant to Dingess came prior to the initial 
adjudication of the increased rating claims, the timing of the 
notice complied with the requirement that the notice must precede 
the adjudication.  Thus, the Board concludes that the duty to 
notify has been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records, and VA fee-basis 
examination reports.  Also of record and considered in connection 
with the appeal are various written statements submitted by the 
Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal.

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Analysis for Increased Rating Claims

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's residuals of frostbite of each extremity are 
currently rated as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7122.  Under Diagnostic Code 7122, cold injury 
residuals are assigned a 10 percent rating for arthralgia or 
other pain, numbness, or cold sensitivity.  A 20 percent rating 
is assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A maximum rating of 30 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, 
Diagnostic Code 7122.

A review of the medical evidence shows that the Veteran underwent 
a VA fee-basis examination in January 2007.  The report of that 
examination notes that the Veteran denied sensitivity to cold.  
The Veteran also denied any leg pain after walking distances.  He 
complained only of leg tiredness after walking distances.  He 
also complained of some calf pain at rest.  He complained of skin 
color changes with sleep disturbances due to pain and arthritis 
and stiffness (specifically, his fingers are not agile).  He has 
dull pain at night in his fingers and toes.  He is not on any 
current treatment.  

Examination of the extremities revealed persistent coldness of 
the toes with atrophic skin changes and thin skin with absence of 
hair.  There was no ischemic limb pain at rest, no gangrene, and 
no deep ischemic ulcer.  There was also no Raynaud's phenomenon.  
Peripheral pulses (femoral, popliteal, dorsalis pedis, and 
anterior tibialis) were 2+ and symmetrical.  

Wrist range of motion was normal, and without pain, fatigue, 
weakness, lack of endurance, or incoordination.  After repetitive 
use there was no additional limitation of motion due to any of 
these factors.  Examination of the hands revealed that the 
Veteran could tie his shoelaces, fasten his buttons, and pick up 
a piece of paper and tear it without difficulty.  The tips of the 
fingers were able to approximate the proximal transverse crease 
of the palms.  The tips of the thumbs and the thumb pads were 
able to approximate the tips of the fingers on both hands.  The 
Veteran's hand strength was normal bilaterally.  Examination of 
the thumbs revealed normal range of motion and no ankylosis.  
Radial and palmar range of motion was normal without pain, 
fatigue, weakness, lack of endurance, or incoordination.  After 
repetitive use there was no additional limitation of motion due 
to fatigue, weakness, or lack of endurance.  Examination of all 
of the fingers revealed no ankylosis and normal range of motion.  
The fingers had no additional limitation of motion, but the 
Veteran did have fatigue, weakness, and lack of endurance.  
However, there was no pain or incoordination.  Fatigue was noted 
to have the most impact on function of all fingers.  The ankles 
had some limitation of range of motion due to weakness without 
pain, fatigue, lack of endurance, or incoordination.  After 
repetitive use of the ankles, there was an additional five 
degrees of limitation of motion bilaterally on dorsiflexion and 
plantar flexion bilaterally due to weakness, fatigue, lack of 
endurance, and incoordination but not pain.  Weakness had the 
most impact.  Examination of the feet revealed no signs of 
abnormal weight bearing.  There was no callus formation and no 
skin breakdown.  The Veteran uses no assistive devices for 
ambulation.  Examination of the feet and toes revealed no painful 
motion, edema, disturbed circulation, atrophy of the musculature, 
or tenderness.  There was weakness bilaterally.

Sensory examination was normal in the upper and lower 
extremities.  Motor function was 5/5 and normal in the upper and 
lower extremities.  There was no muscle atrophy, fasciculation, 
or fibrillation in the upper and lower extremities.  Deep tendon 
reflexes were symmetrical and 2/2 in the upper and lower 
extremities.  The Veteran's gait was normal.  It was noted that 
the Veteran had thin skin texture on both feet, with evidence of 
fungal infection of the first two toenails of both feet.  There 
were minimal bilateral bunions without atrophy.  There was no 
loss of tissue or loss of digits.  The temperature was cold on 
both feet without missing nails.  Hair growth on the feet was 
absent.  

X-ray studies of the right and left hand showed osteoarthritic 
changes in the interphalangeal joint of the thumb and distal 
interphalangeal joint of the fifth finger.  X-rays of the right 
and left foot showed mild hallux valgus.  The diagnoses were 
residuals of frostbite of upper and lower extremities with 
sequela of nail changes, hair loss, osteoarthritis, slight 
involvement of the joints, and chronic fungal infection.  No 
scars were present.  The examiner opined that the severity of the 
condition was mild.  

The report of a September 2008 VA fee-basis examination notes 
that the Veteran's extremities are not sensitive to the cold.  
The Veteran denied history of Raynaud's Syndrome.  He has no leg 
pain after walking distances.  The Veteran denied calf pain at 
rest and denied persistent feelings of coldness of the 
extremities.  The Veteran complained of abnormal sensation, 
recurrent fungal infections, and disturbances of nail growth.  He 
also stated that he has joint pain due to arthritis from the cold 
injury.  He does not have profuse sweating, breakdown of the 
frostbite scars, changes in skin color, feeling of a cold body in 
hot weather, edema of the injured part, or sleep disturbances due 
to pain, skin cancer, or skin thickening or thinning.  He does 
not have pain or persistent severe burning pain at night, with 
cold weather, or while walking or standing.  There is no current 
treatment.  

On examination the skin was clear of rashes and lesions.  The 
extremities did not have atrophic skin changes, ulceration, 
gangrene, ischemic limb pain, or persistent coldness.  The 
Veteran's posture and gait were within normal limits.  
Examination of the feet revealed no signs of abnormal weight 
bearing or breakdown, callosities, or any unusual shoe wear 
pattern.  Range of motion testing of the shoulders, elbows, 
wrists, hips, knees, and ankles were within normal  limits.  The 
Veteran was able to tie his shoelaces and fasten buttons without 
difficulty.  On examination of hand dexterity, the right and left 
hand fingertips could approximate the proximal transverse crease 
of the respective palms.  With the thumb attempting to oppose the 
fingers, the measurement between the tip of the right thumb and 
the tip of the fingers was zero cm for each finger.  The same 
measurements resulted on the left.  Examination of the fingers 
showed range of motion within normal limits for all fingers.  
Examination of the feet revealed no tenderness, painful motion , 
weakness, edema, heat, redness, instability, atrophy, or 
disturbed circulation.  There was active motion in the 
metatarsophalangeal joints of both great toes.  Palpation of the 
plantar surface of each foot revealed no tenderness.  Alignment 
of the Achilles tendon was normal on the each side while the 
Veteran was weight bearing.  Alignment of the Achilles tendon was 
normal on both sides while the Veteran was non-weight bearing.  
There was no pes planus or pes cavus.  There were also no hammer 
toes, no Morton's metatarsalgia, no hallux valgus, and no hallux 
rigidus.  There was no limitation with standing and walking, and 
the Veteran does not require any type of support with his shoes.  
Peripheral pulses were normal, as were motor and sensory 
examinations (to include gait, balance, cranial, and peripheral 
nerves).

The examiner noted that there was no discoloration of the cold 
injury part.  There was no edema and skin texture was normal.  
There was evidence of fungal infection at the toenails.  There 
was no ulceration, deformity, atrophy, loss of tissue, or loss of 
digits.  The temperature of the injury was within normal limits.  
The skin moisture was normal to touch.  There were no missing 
nails and no hair growth present on the affected areas.  

X-ray findings were normal for the hands and feet.  There was no 
indication of malunion to the os calcis on either the right or 
the left.  Additionally, there was no indication of malunion of 
the astralgus on either side.  The diagnoses include status post 
frostbite of the upper and lower extremities.  The diagnosis was 
noted to be stable .  The right upper extremity was listed as 
asymptomatic despite complaints of abnormal sensation.  Notably, 
no abnormality was demonstrated on objective testing.  The left 
upper extremity and both lower extremities were characterized as 
symptomatic.  Although the Veteran complained of abnormal 
sensation involving the left upper extremity, no abnormality was 
demonstrated on objective testing.  The right lower extremity had 
fungal infections of the toe nails and complaints of abnormal 
sensation.  The left lower extremity had fungal infection of the 
toenails.  In sum, there were no Raynaud-like vascular problems, 
and no atrophic skin changes.  The examiner stated that the 
Veteran's frostbite residuals do not affect the Veteran's daily 
activities.

After review of the record, and giving the Veteran the benefit of 
the doubt, the Board finds that the Veteran's residuals of 
frostbite of the upper and lower extremities are each separately 
more appropriately rated as 20 percent disabling.  With respect 
to the right and left upper extremities, the Board notes that he 
has pain in the affected areas.  The Board notes that there is 
conflicting evidence concerning whether the Veteran has X-ray 
abnormalities of the upper extremities.  In this regard, studies 
in 2007 were interpreted to show osteoarthritis of the right and 
left hands.  Studies of the hands in 2008, were however, 
interpreted as normal.  The evidence for and against a finding 
that the Veteran currently has osteoarthritis of the hands is 
evenly balanced.  As such, the Board will apply the benefit-of-
the doubt and find that the Veteran has osteoarthritis of the 
right and left hand.  This finding along with the finding that he 
has pain meets the criteria for the next higher 20 percent rating 
for each upper extremity.  A rating in excess of 20 percent is 
not warranted as there is no evidence of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, or 
hyperhidrosis.  Rather the evidence shows normal sensory, no 
profuse sweating, no changes in the skin and no loss of tissue.  
Although the Veteran reported color changes and as a lay person 
he is competent to attest to such; however, he is not competent 
to associate any color changes to residuals of frostbite.  When 
examined in September 2008, the examiner in essence found that 
the Veteran had no discoloration as a residual of frostbite.  
Likewise, although the Veteran complained of having abnormal 
sensation, a VA examiner has specifically stated that there was 
no locally impaired sensation.  As such, the Board must conclude 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the right and left upper extremities.

Concerning the lower extremities, the Board notes that the 
Veteran has pain and fungal infections of the toenails.  This is 
sufficient to meet the criteria for the next higher rating of 20 
percent.  A rating in excess of 20 percent is not warranted 
because there is no findings of tissue loss, color changes, 
locally impaired sensation, hyperhidrosis or X-ray abnormalities.  
Rather the evidence shows normal sensory, no profuse sweating, no 
changes in the skin and no loss of tissue.  Although the Veteran 
reported color changes and as a lay person he is competent to 
attest to such; however, he is not competent to associate any 
color changes to residuals of frostbite.  When examined in 
September 2008, the examiner in essence found that the Veteran 
had no discoloration as a residual of frostbite.  Likewise, 
although the Veteran complained of having abnormal sensation, a 
VA examiner has specifically stated that there was no locally 
impaired sensation.  As such, the Board must conclude that the 
preponderance of the evidence is against a rating in excess of 20 
percent for the right and left upper extremities.

The Board notes that complications of cold injury residuals such 
as squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy is to be evaluated separately.  Also, 
disabilities that have been diagnosed as the residual effects of 
cold injury such as Raynaud's phenomenon, muscle atrophy, etc is 
to be rated separately, unless they are used to support an 
evaluation under diagnostic code 7122.  38 C.F.R. § 4.1.4, 
Diagnostic Code 7122, Note (1).  The evidence shows that the 
Veteran does not have Raynaud's phenomenon, or any other 
disability, not contemplated by the Diagnostic Code 7122, related 
to the cold injury.  Additionally, there is no indication of 
peripheral neuropathy due to cold injury.  In this regard, 
peripheral pulses (femoral, popliteal, dorsalis pedis, and 
anterior tibialis) were 2+ and symmetrical.  Moreover, there is 
also no evidence of any related cancer of the cold site injury.  
As such, separate ratings are not for application under the note 
for Diagnostic Code 7122.

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
In this case there are no exceptional or unusual factors with 
regard to the Veteran's residuals of frostbite of the upper and 
lower extremities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
additional or more severe symptoms for his disabilities than 
currently shown by the evidence; thus, his disability picture for 
each disability is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.



Governing Laws and Regulations for CUE

A finally-adjudicated claim is one that has become final by the 
expiration of one year after the date of notice of disallowance.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  There are 
three possible bases for revising or reversing a claim that has 
been the subject of an unappealed rating decision:  (1) Clear and 
unmistakable error (CUE).  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. 
§ 3.105(a).  (2) New and material evidence.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156.  (3) Change in applicable law may entitle 
appellant to de novo review even though essentially the same 
facts are before the adjudicator.  Routen v. West, 142 F.3d 1434, 
1441-2 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. 
Cir. 1994), aff'g 4 Vet. App. 283, 288-9 (1993)

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).

CUE is fundamentally different from any other kind of action in 
the VA adjudicatory process.  A claim of CUE is a collateral 
attack on an otherwise final rating decision by a VA regional 
office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to a final 
decision, and when such a decision is collaterally attacked the 
presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).

Therefore, a claimant who seeks to obtain retroactive benefits 
based on CUE has a much heavier burden than that placed on a 
claimant who seeks to establish prospective entitlement to VA 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

CUE is a very specific and rare kind of "error."  It is the kind 
of error in fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Generally, the correct facts, 
as they were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Even when the premise of error is accepted, 
if it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44 (1993).

There is a three-pronged test for CUE: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort "which, if it had not been made, 
would have manifestly changed the outcome at the time it was 
made;" (3) a determination that there was CUE must be based on 
the record and law that existed at the time of the adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992)(en 
banc).

Determination of CUE must be based on the record and the law that 
existed at the time of the prior adjudication.  Baldwin v. West, 
13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo, 6 Vet. App. 40 
(1993); Russell, 3 Vet. App. 310.

Analysis for CUE Claim

The Board notes that the Veteran's representative has submitted 
several statements with respect to this issue; however, in such 
statements, and as discussed in detail below, the specific 
allegations of error in law or fact have not been clearly set 
forth.  

Historically, the Board notes that in an April 1952 rating 
decision, service connection was denied for a nervous condition 
and a skin condition (claimed as fungus of the feet).  The 
Veteran received notice of this decision in an April 1952 letter.  
He did not appeal this decision.  Therefore, it became final.  
38 C.F.R. § 20.1103.

In an April 2004 rating decision, service connection was granted 
for frostbite of the upper and lower extremities.  Each extremity 
was assigned a 10 percent rating, effective March 10, 2003, the 
date the claim for service connection was received.  The April 
2004 rating decision also denied service connection for 
posttraumatic stress disorder (PTSD). 

In an October 2005 rating decision, the RO found that the April 
2004 rating decision denying service connection for PTSD was 
clearly and unmistakably erroneous; therefore, service connection 
for anxiety disorder (claimed as PTSD) was granted.  A 50 percent 
rating was assigned, effective March 10, 2003, the date the claim 
for service connection was received.  

Thereafter, in a VA Form 21-4138, signed by the Veteran on 
September 8, 2006, the Veteran noted that he was submitting 
documents which support his claims for frostbite, skin disorder, 
and PTSD, as early as December 28, 1951.  The Veteran indicated 
that service connection was only established in the past year or 
so; but, it should have been granted from at least 1951.

In a statement from the Veteran's representative, which was 
received by VA on October 24, 2006, the Veteran's representative 
indicated that the Veteran was denied disability benefits for 
more than 52 years.  The statement requests retroactive 
disability benefits from the date of service discharge.  

Based upon the October 24, 2006 statement, the RO issued the May 
2007 rating decision on appeal, which denied ratings in excess of 
10 percent for frostbite of each extremity, denied reopening the 
claim for hyperhidrosis, palmar et planter, because new and 
material evidence had not been submitted, and denied an earlier 
effective date for the grant of service connection for anxiety 
disorder (claimed as PTSD).  In August 2007, the Veteran, through 
his representative, filed a notice of disagreement with respect 
to the frostbite, hyperhidrosis, palmar et plantar, and anxiety 
disorder issues.  

In an August 2007 letter, the RO informed the Veteran that 
despite the RO's May 2007 characterization of the issues as 
whether new and material evidence had been submitted to reopen 
the claim for service connection for hyperhidrosis, palmar et 
plantar, and entitlement to an earlier effective date for the 
award of service connection for anxiety disorder, the proper 
characterization of the issue is whether the April 23, 1952 
rating decision was clear and unmistakable error for failing to 
grant service connection for hyperhidrosis, palmar et plantar, 
and anxiety disorder.  The letter instructed the Veteran to 
complete the enclosed VA Form 21-4138 by listing the reasons the 
April 1952 decision was clear and unmistakable error.  However, 
the Veteran did not return the form.  

In a January 2009 statement submitted along with the Veteran's 
substantive appeal, the Veteran's representative indicated that 
the Veteran's disagreement lies with the VA's failure to make a 
retroactive payment to 1951, its failure to take into account the 
letters and postcards sent by the Veteran to his wife while the 
Veteran was stationed in Korea, and VA's failure to undertake 
appropriate development to obtain well-documented historical 
accounts of the severe cold experienced at the Chosin Reservoir 
during the Korean Conflict and obtain unit histories for the 
Veteran's Korean War service.

In a September 2009 statement from the Veteran's representative, 
it is noted that the Veteran's benefits are calculated from March 
10, 2003; however, as he was discharged in November 1951, it 
seems reasonable to request benefits retroactive to the date of 
injury.

At the Travel Board hearing before the undersigned, the Veteran 
was unable to appear.  The transcript of the hearing reflects the 
Veteran's representative's argument that the Veteran had no 
psychiatric disability back in 1950 because PTSD was not a 
recognized diagnosis back in 1952.  

It is unclear to the Board what specific allegation of CUE has 
been raised by the Veteran.  In other words, the Board finds that 
in the various arguments put forth by the Veteran and his 
representative, the Veteran has not identified with specificity 
an error of fact or law in the April 1952 rating decision that 
compels a conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for the 
error.  

First, the Board finds that the allegation regarding the lack of 
knowledge about PTSD in the 1950s is essentially a disagreement 
with the RO's weighing and evaluation of the evidence of record.  
(Notably, the Veteran underwent an examination at the time and no 
psychiatric diagnosis was rendered.)  However, this does not show 
CUE.  Fugo, 6 Vet. App. 40, 43-44.  Furthermore, the allegations 
about a failure to develop historical background, 
climate/temperature reports, and unit histories could conceivably 
be characterized as a breach of duty to assist in development of 
the claim; however, such breach cannot serve as a basis for 
claiming CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App 377 (1994).

On careful review of the evidence above the Board can find 
nothing in the Veteran's specific allegations of error that 
compels the conclusion, to which reasonable minds could not 
differ, that the result of the April 1952 rating decision would 
manifestly have been different but for the error.  Accordingly, 
the claim will be dismissed.


ORDER

Entitlement to a rating of 20 percent for residuals of frostbite 
of the left upper extremity is granted, subject to the criteria 
governing the payment of monetary benefits.

Entitlement to a rating of 20 percent for residuals of frostbite 
of the right upper extremity is granted, subject to the criteria 
governing the payment of monetary benefits.

Entitlement to a rating of 20 percent for residuals of frostbite 
of the left lower extremity is granted, subject to the criteria 
governing the payment of monetary benefits.

Entitlement to a rating of 20 percent for residuals of frostbite 
of the right lower extremity is granted, subject to the criteria 
governing the payment of monetary benefits.

As a valid claim of clear and mistakable error in the April 1952 
rating decision denying service connection for a skin disorder 
and a psychiatric disorder has not been presented, the appeal to 
this extent is dismissed.


REMAND

In regard to the Veteran's application to reopen the claim of 
service connection for hyperhidrosis, palmar et plantar, and the 
claim for an earlier effective date for the grant of service 
connection for a psychiatric disorder, the record reflects that 
these issues were adjudicated in a May 2007 rating decision.  
Subsequently, in July 2007, the Veteran, through his 
representative, submitted a letter conveying their disagreement 
with the RO's May 2007 decision concerning hyperhidrosis, palmar 
et plantar and anxiety disorder.  Insofar as the Veteran's July 
2007 letter conveyed dissatisfaction with the RO's decision 
concerning these issues, the Board finds that this letter 
constituted a notice of disagreement (NOD) to the May 2007 rating 
action.  See 38 C.F.R. §§ 20.201.  In making this determination, 
the Board points out that in a recent decision, Ortiz v. 
Shinseki, No. 06-0932 (U.S. Vet. App. Mar. 3, 2010), the United 
States Court of Appeals for Veteran's Claims (Court) stated that, 
"no procedural requirement in the adjudication of Veterans 
benefits is less burdensome than the NOD ... finding that a 
statement constitutes an NOD merely requires finding 'terms that 
can be reasonably construed as a desire for appellate review.'" 
Ortiz v. Principi, No. 06- 0932 (U.S. Vet. App. Mar. 3, 2010) 
(citing Gallegos v. Principi, 283 F.3d 1309, 1314 
(Fed.Cir.2002)).  Here, although the Veteran did not specifically 
state that he wanted to reopen the claim of service connection 
for hyperhidrosis or that he was in disagreement with assigned 
effective date for his service-connected psychiatric disability, 
he identified the specific disability for which benefits were 
requested and stated that benefits should be awarded 
retroactively to 1951.  The July 2007 statement can therefore be 
reasonably construed as a request for appellate review, and as 
such, the Board finds that this document constitutes an NOD.  
Additionally, the Board finds that the Veteran's July 2007 NOD 
was timely filed with the agency of original jurisdiction. See 38 
C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a).  A Statement of 
the Case in response to the Veteran's July 2007 NOD concerning 
the aforementioned issues has not been issued.  In such cases, 
the Board is required to remand the issue to the RO for issuance 
of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case 
concerning the application to reopen the 
claim of service connection for 
hyperhidrosis, palmar et plantar and the 
claim for an earlier effective date for the 
grant of service connection for a psychiatric 
disorder.  Give the Veteran an appropriate 
period of time to respond and to submit a 
substantive appeal.  Once a substantive 
appeal is submitted the claims should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


